Citation Nr: 0918845	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-09 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1943 to 
September 1945.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In April 2006, the Veteran submitted pertinent evidence that 
was accompanied by a subsequent May 2006 waiver of RO 
consideration.  In any event, since the Board is granting the 
TDIU claim, the Veteran would not be prejudiced by the 
Board's initial consideration of this evidence, even in the 
absence of a waiver.  38 C.F.R. §§ 20.800, 20.1304(c) (2008).  
In short, the Board accepts this evidence for inclusion in 
the record and consideration by the Board at this time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has the following service-connected 
disabilities:  bilateral hearing loss, rated as 70 percent 
disabling; and tinnitus, rated as 10 percent disabling.  The 
combined service-connected disability rating is 70 percent, 
meeting the percentage criteria for TDIU (under the combined 
rating table).  

2.  The Veteran's service-connected disabilities prevent him 
from securing or following a substantially gainful 
occupation.




CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder shows compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
In any event, since the Board is granting the TDIU claim at 
issue, there is no need to discuss in detail whether there 
has been compliance with the notice and duty to assist 
provisions of the VCAA because even if, for the sake of 
argument, there has not been, this is inconsequential and, 
therefore, at most harmless error.  See 38 C.F.R. § 20.1102.

Analysis - TDIU

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total 
disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may 
or may not be permanent.  Id.  Total ratings are authorized 
for any disability or combination of disabilities for which 
the Rating Schedule prescribes a 100 percent evaluation.  38 
C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.  

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the Veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993). 

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

The Veteran contends that he is unable to secure employment 
due to his service-connected disabilities.  He states that 
his service-connected bilateral hearing loss and tinnitus 
have prevented him from securing substantially gainful 
employment since June 1989, when he retired from full-time 
work as a teacher.  He reports that he struggled to hear his 
students in the 1980s before he retired, even with the use of 
hearing aids.  He further asserts that his hearing loss and 
tinnitus have worsened since that time.  The Veteran has a 
college degree.  He is currently 86 years of age.    See 
September 2005 VA Form 21-8940 (Application for Increased 
Compensation Based on Unemployability); February 2006 notice 
of disagreement (NOD).  

In this case, the Veteran has the following service-connected 
disabilities: bilateral hearing loss, rated as 70 percent 
disabling; and tinnitus, rated as 10 percent disabling.  The 
combined service-connected disability rating is 70 percent.  
See 38 C.F.R. § 4.25 (combined ratings table).  Thus, the 
percentage criteria for TDIU to be considered are met.  38 
C.F.R. § 4.16(a).

Consequently, the only remaining question is whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
Id.  

In this regard, overall, the evidence of record supports 
granting the claim.  Most significantly, a December 2005 VA 
audiologist, after thoroughly examining and testing the 
Veteran, opined that:

Due to this veteran's severe hearing impairment, 
he would be unable to work in any hazardous noise 
environments (to prevent further hearing loss), in 
a position which requires telephone usage, in a 
job which requires verbal interaction with 
customers, or in a position in which the inability 
to hear and/or understand verbal instructions 
could result in physical danger to himself or 
others.  

This uncontroverted medical opinion provides important 
evidence in support of the Veteran's claim.  Moreover, VA 
treatment records dated in 2004 and 2005 support the 
Veteran's assertion that his hearing loss has worsened over 
time.  These records also detail complaints concerning the 
effectiveness of his hearing aids.  The Veteran has also 
submitted lay statements dated in April 2006 from his wife 
and from a former student of his from the 1980s.  These 
statements attest to the Veteran's difficulty in hearing for 
quite for some time.  The student's statement corroborates 
the Veteran's assertion that, even back in the 1980s, he 
required a particular student to sit by his desk in order to 
relay what other students were saying, due to his hearing 
difficulties.  The Veteran is not trained in any other 
occupation besides teaching.  There is also no evidence that 
any significant nonservice-connected disorders impact his 
employability.  In short, there is clear, credible, and 
probative medical and lay evidence in support of a TDIU in 
the present case.  
 
The Board realizes the significance of the Veteran's current 
advancing age (86).  He indicated in his September 2005 
application that he retired from his job in 1989 due to his 
age and his tenure.  He also mentioned the impact of his 
service-connected hearing loss as well.  However, once again, 
his advancing age cannot be considered for purposes of TDIU.  
38 C.F.R. § 4.19.  Although there is some evidence suggesting 
the Veteran originally retired due to his advancing age, 
voluntary retirement does not necessarily show employability 
and should not be used as the only evidence of employability.  
Careful consideration has been given here to distinguishing a 
worsened disability that would now cause unemployability from 
prior unemployment simply due to retirement.  Here, the 
available evidence has been evaluated as demonstrating that, 
regardless of the Veteran's earlier retirement, he would 
currently not be able to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  In sum, the evidence of 
record clearly shows the Veteran's service-connected 
disabilities, standing alone, prevent him from securing 
employment.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 
4 Vet. App. 361 (1993). 

In conclusion, the Board finds that this evidence supports a 
finding of TDIU.  38 C.F.R. § 4.3.  The Veteran has been 
determined to be unemployable by a VA audiologist due to his 
service-connected disabilities.  The Board is satisfied that 
the Veteran's service-connected disabilities clearly prevent 
him from securing or following substantially gainful 
employment.  38 C.F.R. § 4.16.  Accordingly, the appeal is 
granted.


ORDER

Entitlement to a TDIU is granted, subject to the laws and 
regulations governing the payment of VA compensation.  




____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


